In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00154-CR
                               __________________

                    DEWAYNE LEE WALDRUP, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 435th District Court
                     Montgomery County, Texas
                   Trial Cause No. 20-10-12141-CR
__________________________________________________________________

                                      ORDER

      Appellant Dewayne Lee Waldrup filed a motion to abate the appeal and

remand the case for written findings of fact and conclusions of law. The State has

not filed an objection to an abatement. The trial court made some oral findings at the

conclusion of the hearing on the motion to suppress, but additional findings may

assist this Court in addressing the appeal. See State v. Cullen, 195 S.W.3d 696, 699

(Tex. Crim. App. 2006) (the trial court may state its essential findings on the record

at the conclusion of the hearing).

                                          1
      Accordingly, it is ORDERED that the appeal is abated and the case is

remanded to the trial court for entry of findings of fact and conclusions of law on the

trial court’s essential findings on the issues raised in the hearing of appellant’s

motion to suppress. See Tex. R. App. P. 44.4. A supplemental clerk’s record

containing the trial court’s findings of fact and conclusions of law are due to be filed

in this Court by March 3, 2022. See Tex. R. App. P. 34.5(c)(2). All appellate

timetables are suspended pending filing of the supplemental clerk’s record with this

Court. The appeal will be reinstated without further order when the supplemental

clerk’s record is filed with the appellate court. The brief of the appellant is due thirty

days after the supplemental clerk’s record is filed. Requests for briefing extensions

will be strongly disfavored.

      ORDER ENTERED February 1, 2022.

                                                              PER CURIAM

Before Kreger, Horton and Johnson, JJ.




                                            2